DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition for Revival of an Application for Patent Abandoned Unintentationally under 37 C.F.R. § 1.137(a)
	The ‘Petition for Revival of an Application for Patent Abandoned Unintentationally under 37 C.F.R. § 1.137(a)’, filed on 03 September 2020, has been GRANTED (see ‘Decision on Petition’, mailed on 15 October 2020).

Response to Non-Final Office Action under 37 C.F.R. § 1.111
	The ‘Response to Non-Final Office Action under 37 C.F.R. § 1.111’, filed on 06 July 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claim 2-9, 11-16, 18-25, 27, 28, 30, 31, 33-85, and 91 are canceled.
	Claims 1 and 93 are amended.
	Claims 94-100 are added.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The most relevantly identified references are Hu et al. (The Saccharomyces cerevisiae Leu3 Protein Activates Expression of GDH1, a Key Gene in Nitrogen Assimilation. January 1995. Molecular and Cellular Biology. Vol. 15, No. 1, pages 52-57; see 'PTO-892’, mailed on 26 March 2018; herein “Hu 1995”), U.S. Patent Application Publication No. 2012/0184465 (see ‘PTO-892’, mailed on 18 August 2017; herein “USPGPUB ‘465”), and U.S. Patent No. 7,951,923 (see ‘PTO-892’, mailed on 05 February 2020; herein “USPAT ‘923”).  Hu 1995 describes the evaluation of the Saccharomyces cerevisiae Leu3 protein on transcriptional activation and expression of GDH1.  USPGPUB ‘465 discloses a cell having improved engineered function for production of products of interest by harvesting the native or modified metabolic pathways of the cell.  USPAT ‘923 discloses nucleic acid molecules encoding fluorescent proteins.  However, as persuasively alleged/argued in the ‘Response to Non-Final Office Action under 37 C.F.R. § 1.111’, filed on 06 July 2020, the features of dependent claim 84 have been incorporated into independent claim 1 and, therefore, requests withdrawal of these rejections.  Neither Hu 1995, USPGPUB ‘465, nor USPAT ‘923, teaches or suggests, either alone or in combination, a cell comprising a recombinant nucleic acid construct comprising a promoter regulated by a nuclear receptor-like transcription factor, the activity of which is regulated by α-IPM, operably linked to a S. cerevisiae that produces the α-IPM and has a mutation or deletion of amino acid Ser547, a deletion of amino acids 411-619, a deletion of amino acids 424-619, a mutation of Gly514 or Gly516 to aspartic acid, a mutation of Ala552 to threonine, a mutation of Glu540 to lysine, a mutation of His541 to proline, a mutation of Ser519 to threonine, or a mutation of Asp578 to tyrosine, as recited in the currently examined claims.  With respect to U.S. Patent Application 2012/0184465 (herein “Pictaggio”) as cited in the PCT International Search Report and Written Opinion dated January 05 May 2015 for PCT International Patent Application No. PCT/US2015/010665, Pictaggio discloses cells comprising recombinant nucleic acid constructs comprising a promoter regulatable by a nuclear receptor-like transcription factor operably linked to a selectable marker, however, fails to teach or suggest a cell comprising a recombinant nucleic acid construct comprising a promoter regulated by a nuclear receptor-like transcription factor, the activity of which is regulated by α-IPM, operably linked to a selectable marker wherein the cell expresses or is engineered to expression the nuclear receptor-like transcription factor, which regulates the selectable marker depending on the presence or level of the α-IPM wherein the cell comprises a leucine-insensitive LEU4 mutant from S. cerevisiae that produces the α-IPM and has a mutation or deletion of amino acid Ser547, a deletion of amino acids 411-619, a deletion of amino acids 424-619, a mutation of Gly514 or Gly516 to aspartic acid, a mutation of Ala552 to threonine, a mutation of Glu540 to lysine, a mutation of His541 to proline, a mutation of Ser519 to threonine, or a mutation of Asp578 to tyrosine, as recited in the currently examined claims.
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Response to Non-Final Office Action under 37 C.F.R. § 1.111’, filed on 06 July 2020, the rejections found in the ‘Non-Final Office Action’, mailed on 05 February 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1, 10, 17, 26, 29, 32, 86-90, and 92-100 are deemed allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636